,V'-


                   ■ - /*.                    S-tsT' /^. yW




r
            •*£"




    !> ■-
#^   ■ _ ._.   ££ft£s*Q.*,
V




    k
                                                                                 .     18140112457^0037


                                          Cause No. 2014-CI-12457

       JOHN M. DONOHUE,                                   §               IN THE DISTRICT COURT
       Plaintiff,                                         §
                                                          §
                                                          §
       V.                                                 §
                                                          §                57th JUDICIAL DISTRICT
       SAN ANTONIO POLICE                                 §
       DEPARTMENT; SAN ANTONIO CHIEF                      §
       OF POLICE; OFFICER DOMINGUEZ,                      §
       BADGE #798; OFFICER JOHN DOE;                      §
       BEXAR COUNTY EMS;                                  §
       INDIVIDUALLY AND IN THEIR                          §               BEXAR COUNTY, TEXAS
       OFFICIAL CAPACITY,                                 §
       Defendants                                         §

                                                   ORDER


              CAME ON THIS DAY TO BE HEARD Defendant Perla Dominguez's Motion to
     Dismiss and Defendant Kevin Nakata's Motion to Dismiss and upon consideration of said
     Motion, the papers in this cause and the relevant law, it being deemed that good cause exists for
     granting same;


             -IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that Defendant Perla
     Dominguez's Motion to Dismiss and Defendant Kevin Nakata's Motion to Dismiss are
     GRANTED. All of Plaintiff s claims against Perla Dominguez and Kevin Nakata are dismissed
     with prejudice. «Chi                                    Cause No. 2014-CI-12457


 JOHN M. DONOHUE.                                §                    IN THE DISTRICT COURT
 Plaintiff                                       §
                                                 §
                                                 §
 V.                                              §
                                                 §                     57th JUDICIAL DISTRICT
 SAN ANTONIO POLICE                              §
 DEPARTMENT; SAN ANTONIO CHIEF                   §
 OF POLICE; OFFICER DOMINGUEZ,                   §
 BADGE #798; OFFICER JOHN DOE;                   §
 BEXAR COUNTY EMS:                               §
 INDIVIDUALLY AND IN THEIR                       §                    BEXAR COUNTY. TEXAS
 OFFICIAL CAPACITY,                              §
 Defendants                                      §

        DEFENDANT PERLA DOMINGUEZ'S RESPONSES AND OBJECTIONS
             TO PLAINTIFF'S FIRST SET OF INTERROGATORIES

TO:    John M. Donohue, Plaintiff
       Duncan Unit
        1502 South 1st Street
       Dibolh Texas 75941


       NOW COMES Defendant, Perla Dominguez, and pursuant to the Texas Rules of Civil

Procedure provides these her Answers and Objections to Plaintiffs First Set of Interrogatories in

relation to the above-referenced lawsuit.


                                            Respectfully submitted,


                                            FITZPATRICK & KOSANOVICH. P.C.
                                            P.O. Box 831121
                                            San Antonio, Texas 78283-1121
                                            (210)207-7259
                                            (210) 207-8997-facsimile



                                            Mark Kosanovich
                                            SBN 00788754


                                            ATTORNEY FOR DEFENDANT
                                 CERTIFICATE OF SERVICE


       I hereby certify that on the 12th day of December 2014. the foregoing has been served to
the following interested person by U.S. Mail:


 John M.Donohue# 1895073
 Duncan Unit
 1502 South 1st Street
 Diboll. Texas 75941


                                                 MARK KOSANOVICH
                                  DEFENDANT'S RESPONSES


 1.     State your qualifications as a police officer.


Response: Defendant objects to Interrogatory No. 1. The request seeks the production of
information that is not reasonably calculated to lead to the discovery of admissible evidence and
is over broad. The request also fails to identify the information sought with reasonable
particularity. However, without waiver of the foregoing objections. Defendant is a licensed peace
officer in the State of Texas.


2.      Give your job description and extent of your authority.

Response: Defendant objects to Interrogator}' No. 2. The request seeks the production of
information that is not reasonably calculated to lead to the discovery of admissible evidence and
is over broad. The request also fails to identify the information sought with reasonable
particularity. However, without waiver of the foregoing objections. Defendant is a licensed peace
officer in the State of Texas.


3.      State any disciplinary actions taken against you.

Response: Defendant objects to Interrogatory No. 3. The request seeks the production of
information that is not reasonably calculated to lead to the discovery of admissible evidence and
is over broad. The request also fails to identify the information sought with reasonable
particularity. Defendant also objects because the request seeks the production of information that
is protected from disclosure pursuant to Tex. Local Gov't Code §143.089(g).

4.      Have any lawsuits been filed against you? If so, for what reason and what was the outcome
of the suit.


Response: Defendant objects to Interrogator}- No. 4. The request seeks the production of
information that is not reasonably calculated to lead to the discovery of admissible evidence and
is over broad. Defendant also objects because the information sought by Plaintiff is not relevant
to the claims in this suit. Therefore. Defendant objects to the request.

5.      Have you ever been under the care of psychiatrist or psychologist?

Response: Defendant objects to Interrogatory No. 5. The request seeks the production of
information that is not reasonably calculated to lead to the discovery of admissible evidence and
is over broad. Defendant also objects because the information sought by Plaintiff is not relevant
to the claims in this suit. Therefore, Defendant objects to the request.

6.      What crime was Donohue committing when you encountered him?

Response: Plaintiff was riot committing a crime when he was first encountered.
7.      When throwing plaintiff to the ground, while in the process of placing handcuffs, did you
intend to injure Plaintiff? And if so. were the injuries the intended injuries.

Response: Defendant objects to Interrogatory No. 7. The interrogatory assumes facts not in
evidence and is worded in an argumentative manner. However, without waiver of the foregoing
objection. Defendant did not cause or intend to cause Plaintiff an injury.


8.      What was your reason for personally transporting Plaintiff to University Hospital rather
than have EMS determine the extent of injuries and take appropriate action based on medical
needs, rather than your personal, non-medical decision?


Response: Defendant objects to Interrogatory No. 8. The interrogatory assumes facts not in
evidence and is worded in an argumentative manner. However, without waiver of the foregoing
objection. Plaintiff was transported to University Hospital because he met the criteria for an
emergency detention.


9.      What were you feeling emotionally when you physically engaged Plaintiff and in your
statements that you were ''glad'7 he was hurting?


Response: Defendant objects to Interrogator}' No. 9. The interrogatory assumes facts not in
evidence and is worded in an argumentative manner. The request seeks the production of
information that is not reasonably calculated to lead to the discovery of admissible evidence and
is over broad. The request also fails to identify the information sought with reasonable
particularity.


10.     What provoked you into a heightened emotional state of rage?

Response: Defendant objects to Interrogatory No. 10. The interrogatory assumes facts not in
evidence and is worded in an argumentative manner. The request, as stated, is harassing.

11.    Do you feel remorse for your actions against Plaintiff and the resultant permanent
disfigurement to his arms that was caused by your aggression?

Response: Defendant objects to Interrogator}' No. 11. The interrogatory assumes facts not in
evidence and is worded in an argumentative manner. The request, as stated, is harassing.
      ^
^
    _,^^«^
ftfifl'f